Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants Amendment
Applicant’s amendment filed 12/10/2021 has been received and entered.  Claims 23, 36, 55, 57, 62 have been amended, claims 1-22, 24-35, 38-40, 42-43, 45-54 have been cancelled, and claims 64 been added.
Claims 23, 36-37, 41, 44, 55-64 are pending.

Election/Restriction
Applicant’s election in the reply filed on 4/6/2021 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s response appeared to be non-compliant in that the claim amendments has deleted the embodiments that were to be elected without adding any specific elected species, but for the sake of compact prosecution and in review of the extensive claim amendments, the claims as amended will be examined.
Newly added claim 64 is dependent on claim 61 and provides an additional analysis step consistent with the examined claims.
Claims 23, 36-37, 41, 44, 55-64 are pending and currently under examination.


Priority
This application filed 4/6/2018 is a national stage filing of PCT/US2016/056314 filed 10/10/2016 which claims benefit to US provisional application 62/239879 filed 10/10/2015; and is related to US application 15/442990 filed 2/27/2017 as a CON of PCT/US2016/056314 filed 10/10/2016.
No comment about the priority summary is provided by Applicant.

Petition filed under 37 CFR 1.48f
The petition filed 12/10/2021 has been received and Accepted (see paper entered 12/14/2021).  The corrected ADS is also noted.
The inventor name and address has been updated as requested.

Information Disclosure Statement
It was noted in the last action that the listing of references in the specification is not a proper information disclosure statement, noting for example [0073]-[0087].  
No comment nor new IDS has been provided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 23, 36-37, 41, 44, 55-64 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/442990 (FAOM mailed 9/2/2021/Applicant response filed 3/2/2022).
Response to Applicants Comments
Applicants note the rejection is a provisional rejection, and request that the rejection be held in abeyance.
Applicant’s request is noted, and the rejection is maintained for the reasons of record.
The amended claims still are directed to a system to analyze genetic information using a computer to implement steps of analysis of at least 100,000 reads, and in review of the claims of ‘990 drawn to a method, the method comprises the same analysis steps that are implemented by the instantly claimed system and the number of reads do not appear to affect the analysis steps or the possible conclusions.  The method does provide for a step of physically obtaining the sequences to be analyzed, but this is a necessary step to obtain data and is an obvious and necessary step required of the system of analysis and in the instant claims set forth as derived from molecules in the starting sample.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23, 36-37, 41, 44, 55-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis

Claim 23 has been amended and still is generally directed to a computer system that implements a method for providing sequence reads and analyzing the reads for possible recombination events represented as the breakpoints of fusions present in fused reads present and represented in the read data.  Specifically, the claims have been amended to require 1 million amplified sequences reads and the indication that the fusions come from different chromosome regions represented in the reads, and using filters as a criterion to identify clusters representing the fusion that may be present in the read data.  The steps of the claims require receiving sequencing DNA molecules to provide for sequence read data and mapping the sequence reads to identify possible ‘fused reads’ representing a breakpoint between mapped 5’ and 3’ ends to a reference, and further ‘clustering’ the matches with similar breakpoints to determine a gene fusion represented by the fused reads and breakpoint therein.  Dependent claims set forth the source of the sample, and other means of tagging the sample with a barcode for the processing of sequencing, and that the identified fusion sequence(s) may represent the presences of a disease or condition as a final step if breakpoints are identified.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process.  In this case a method for a computer implemented method of analyzing DNA molecules and analyzing the reads for possible breakpoints representing fusion gene products.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence read data for possible fusion or breakpoint sequences.   The step of aligning and comparing sequence reads to arrive at the identification of 5’ and 3’ sequences and the presence of possible breakpoints/fusion products are considered abstract instructional steps.  The  concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted that the claims have been amended from 10000 reads to 1 million reds that are received, but the steps of identification of any given read by mapping a read to a reference are still broad generic indications for performing and identification of where a read maps and where the lack of homology of a given read ends and considered a candidate breakpoint.  In this case, the claims do not require any amount or complexity to the data analyzed now simply an increased amount of read data first provided, and the steps of aligning read data with a reference appear that they can be performed in one’s mind or on paper (see for example figure 5).
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element of obtaining read data by sequencing DNA molecules, and providing a summary of the analysis for possible correlation of the breakpoint to diagnosis, prognosis or risk of disease and guides, however this appears to be simply a means to obtain read data for further analysis and and interpretation for correlations that are known in the art (that is not identifying new correlations that result in this step).  Further, this judicial exception requires steps recited at high level of generality and in review of the specification if implemented on a computer are only instructions stored on a non-transitory medium or system, and is not found to be a practical application of the judicial exception as broadly set forth.  While the claims recite the use of the information to ‘diagnose’ a disease or condition, where it might 
For step 2B of the 101 analysis, the independent claim recites additional element and are found to be the steps of obtaining sequence read data.  As such, the claims do not provide for any additional element to consider under step 2B that appear to provide for significantly more for implementation using an automated system or computer, it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  To the extent the claims requires 10,000 sequence reads for the analysis, as provided in the specification or art of record, methods relied upon were convention methods of sequencing samples, see for example the teachings of both Tucker et al. (Massively Parallel Sequencing: The Next Big Thing in Genetic Medicine Am J Hum Genet. 2009 Aug 14) and Daniel C. Koboldt (Massively Parallel Sequencing Approaches for Characterization of Structural Variation, 2012) who provide an overview of techniques and their applications in genetic analysis.

Based upon an analysis with respect to the claim as a whole, claims 23, 36-37, 41, 44, 55-64do not recite something significantly different than a judicial exception.   Claims 23, 36-37, 41, 44, 55-64 are directed towards a method of receiving sequence data and comparing the data to identify sequences that have a ‘breakpoint’ relative to a reference sequence.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.  In the two step analysis to determine whether any element or combination of elements in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception, there does not appear to be additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a probe that starts at a deletion or insertion) to generate additional information is not patent eligible.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by 
Response to Applicants arguments
Applicants note the amendment to the claims to require analysis of 1 million reads and argue that the mind is not able to practically analyze so many reads in the human mind.
In response, the number of reads (10,000) was previously considered, and increasing the number does not appear to change the complexity of the claim requirements for analysis as broadly set forth.  Initially it is noted that the claims recite and require ‘determining at least a portion of the sequencing reads’ and not the million that are first received.  The claims provide generically that the sequences are ‘mapped’ and in light of the specification this is by alignment of a read to a reference.  In review, while there may be a number of reads that can be ‘mapped’ the ability to align a sequence does not appear to be difficult step, and appears that aligning bases of a read and a reference to determine if they are the same or different is simple and one that can be performed in one’s mind.  With respect to the analysis and the outcome, aligning sequences then assessing where the homology ends also appears to be an analysis step that can be observed and performed in one’s mind.
Applicants argue that the claims are directed to a practical application, reciting claim 23 steps, noting the findings in Bascom.  Applicants assert that the claims are directed to identifying candidate breakpoints based on insufficient homology of a given read, and represent steps that are not known or routine.  Applicants argue the claimed features are similar to the fact pattern of McRO, and that the limitations of the detailed features must be considered.
In response, the present claims appear to be different from the fact pattern in Bascom where the steps were not known and appeared to affect how the system operated and the remote Bascom.  It is noted that while the claims require obtaining 1 million reads, there are no requirements of the source or even necessity that the reads contain a ‘breakpoint’.  However, to the extent that the read data could have reads that span a breakpoint or an arrangement between two parts of chromosomes, the lack of contiguous homology of the two portions of a read with a given single chromosome would readily be appreciated.  As noted in the art of record genetic alterations and conditions associated with genetic re-arrangements were known and already used as diagnostics or prognostics, such as for example the BRCA1 gene.  The present specification provides not new re-arrangements and relies on the art to enable and describe the ability to associate and correlate any given identified breakpoint with a condition as generally provided in the last step of the claim.  The reliance of the fact pattern of McRO does not appear to be consistent with the present claim requirements.  For McRO the court found that the rules provided by the specification addressed a technical issue for CGI that was previously performed manually, whereas here the guidance of the specification and requirements of the claims do not address a technical problem.  Here there problem was not a manual problem that needed to be solved, and with respect to lack of contiguous homology the skilled artisan would recognize that the lack of homology would indicate the sequences were not the same and are derived from somewhere else.  Further, the use of a portion of sequence reads and reliance of the art for the final correlation or interpretive step of what any given identified ‘breakpoint’ represents relative to prognostic value for the final step of the claim does not appear to provide for a practical application or anything significantly more than interpreting what a given sequence read is known to represent.  The claim amendments and applicants’ arguments have been fully considered and is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
 
At the time of filing the presence and for the analysis of DNA for recombination events was known, and specific breakpoints were shown to be associated with specific diseases such as cancer.  See for example the teachings of both Tucker et al. (Massively Parallel Sequencing: The Next Big Thing in Genetic Medicine Am J Hum Genet. 2009 Aug 14) and Daniel C. Koboldt (Massively Parallel Sequencing Approaches for Characterization of Structural Variation, 2012).   Further, the methods of sequencing reads from samples using tags/barcodes for sample identification and handling were also known and routine, however reads from a sample representing clusters of breakpoints and the cluster analysis of such a sample were not demonstrated, nor routinely done to make obvious the claims as a whole given the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631